Citation Nr: 1411895	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-00 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had nearly thirty years of service in the Arkansas National Guard.  He had active duty for training from August 1964 to February 1965 and was called to active duty in support of Operation Desert Storm/Desert Shield from November 1990 to May 1991, with service in Southwest Asia from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2010 the Board remanded the issue of entitlement to service connection for skin cancer for additional development.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's skin cancer was not caused by military service; malignant tumors did not manifest itself to a compensable degree within one year following the Veteran's period of active duty service; and skin cancer is due to a known clinical diagnosis.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The Board finds that letters dated in April 2007 and August 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, to the extent that the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.   The Board finds that even if the RO failed to provide adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records VA and private treatment records including records from Mease Medical Clinic and the Gulf War Registry examination in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was not provided a VA examination.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for many years after his separation from military service, the lay statements from the Veteran regarding a nexus are not probative evidence for reasons that will be explained below, and the Board finds the lay statements from the Veteran regarding continuity are conclusory generalized statements for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claim's file including evidence found in VBMS and virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as malignant tumors.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including malignant tumors, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.   However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The service treatment records do not contain any findings or complaints of skin cancer.  On a report of medical history completed by the Veteran in April 1991, he checked "no" next to the question of whether he had any skin diseases.  The service separation examination in April 1991 noted normal skin examination.  A periodic National Guard examination in July 1993 also noted normal skin examination.

A VA Persian Gulf examination in March 1997 noted the presence of "dermatitis, hands."  There were no other skin findings noted.  Private treatment records dated in March 2005 and March 2006 noted the presence of actinic keratoses.  

On a November 2006 VA physical examination conducted for the purpose of establishing care, the Veteran reported a history of "nasal biopsy for skin done in the past that was negative, and he had the area frozen several times."  On examination, there were "no concerning melanotic lesions.  He does have an area on the nose that is distorted due to past freezing and biopsy.  I do not appreciate any regrowth of significant skin cancer.  Apparently, the biopsy was negative."

A February 2009 VA outpatient treatment record noted recurrent basal cell carcinoma on nose, now ulcerating.  In May 2009 the Veteran underwent MOHS surgery to remove basal cell carcinoma of the nose and cheek.  

A current skin cancer is disability is shown by the February 2009 VA treatment record.  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable skin findings, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra. 

However, the Veteran's service treatment records, including the April 1991 separation examination, are negative for skin abnormalities.  In fact, the Veteran denied any history of skin disease at the time of that examination.  Further, the July 1993 periodic National Guard examination also found normal skin on examination.

While the Veteran as a lay person is competent to report on his symptoms of a skin disability because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of skin cancer because such an opinion requires medical expertise which he does not have.  See Davidson, supra.  Therefore, the Board finds more compelling the service treatment records, including the April 1991 separation examination, which is negative for a history of skin disability, than the appellant's current claims that he had skin problems while on active duty and since that time.  

Accordingly, the Board finds that entitlement to service connection for skin cancer must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty.   38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with a malignant tumor in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for skin cancer must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1991 and first objective findings and treatment for skin cancer in 2009 to be compelling evidence against finding continuity.  Put another way, the more than 15 year gap between the Veteran's discharge from his period of active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had skin problems since service.  See Davidson, supra.  

However, upon review of the claim file, the Board finds that the Veteran's assertions that he had skin cancer since service are not credible.  In this regard, his lay claims are contrary to what is found in the service and post-service records as well as his own statement to a VA medical professional in 2006 that his biopsy had been negative.  

In these circumstances, the Board gives more credence and weight to the negative service examination and the negative VA treatment records, which do not show complaints, diagnoses, or treatment for skin cancer for more than a decade after separation from active duty in 1991, than any claims by the Veteran to the contrary.  Therefore, entitlement to service connection for skin cancer based on post-service continuity of symptomatology must be denied.  .   38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's skin cancer and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As to the Veteran's assertions that skin cancer was caused by his military service, the Board finds that diagnosing skin cancer requires special medical training that the Veteran does not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that his opinion that this disorder was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Based on the discussion above, the Board also finds that entitlement to service connection for skin cancer is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(d); Rabideau, supra.  

Lastly, the Board will address service connection under 38 U.S.C.A. §§ 101, 106, and 38 C.F.R. §§ 3.6 due to INACDUTRA service.  In this regard, the Board notes that skin cancer is a disease.  Therefore, since the Veteran's claim is for a disease and not an injury the Board finds that it is not an illness that the Secretary has determined warrants service connection due to INACDUTRA service.  Id.  Accordingly, the Board finds that service connection for skin cancer is not warranted based on INACDUTRA service.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Further, as the medical evidence shows that Veteran's skin cancer disability has been diagnosed as basal cell carcinoma, service connection for that disability as an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for skin cancer.  See 38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for skin cancer is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


